                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON
                                        PORTLAND DIVISION

        PRECISION AIRCRAFT SOLUTIONS,
        LLC, an Oregon limited liability company,                 Case No. 3:19-cv-01055 SB
        and 321 PRECISION CONVERSIONS,
        LLC, an Oregon limited liability company,                 TEMPORARY RESTRAINING
                                                                  ORDER AND ORDER TO SHOW
                               PLAINTIFFS,                        CAUSE RE: PRELIMINARY
                                                                  INJUNCTION
                v.

        MICHAEL SCOTT, an individual,
        corporation,

                               DEFENDANT.

              TO DEFENDANT MICHAEL SCOTT (“Defendant”):

       YOU ARE HEREBY ORDERED TO SHOW CAUSE, at 1:30 p.m. on October 4, 2019 in

       Courtroom 15A of this Court, why the Court should not convert this Temporary Restraining Order

       into a preliminary injunction and enter a preliminary injunction further prohibiting you from: i)

       retaining any information that was created with or derived from Plaintiffs Precision Aircraft

       Solutions, LLC’s and/or 321 Precision Conversions, LLC’s (collectively, “Plaintiffs”) property;

       ii) using any information that was created with or derived from Plaintiffs’ property; iii) divulging

       to anyone any information that was created on or derived from Plaintiffs’ property; and iv)

       working with any third-party entity with which you have already provided Plaintiffs’ information.

              Plaintiffs’ Motion for a Temporary Restraining Order is GRANTED. Plaintiffs have

       established they will likely succeed on the merits of their trade secrets misappropriation and breach



Page 1 –ORDER
       of confidentiality agreement claims and will sustain irreparable harm prior to the hearing on the

       preliminary injunction. In addition, the balance of the equities tips in favor of Plaintiffs, and an

       injunction is in the public interest.

               PENDING HEARING on the above Order to Show Cause, the Court ORDERS as follows:

               1.      Defendant, and anyone aiding or abetting him or acting in concert with him, shall:

                       a.      Pursuant to Federal Rule of Civil Procedure 26(d)(1), immediately preserve

                               all documents, data, tangible things, and other materials relating to this case,

                               including, without limitation, emails, data, databases, cloud storage, and

                               paper and electronic data and documents, including any and all metadata,

                               and shall take all steps necessary to do so.

                       b.      Be enjoined from altering, destroying, or disposing of any evidence or other

                               materials, in any form, relating to this action and the issues raised herein,

                               including, without limitation, all devices, electronic media, cloud storage, and

                               all copies of any and all documents, media and/or other materials, containing,

                               identifying, describing, reflecting or referencing Plaintiffs’ confidential,

                               proprietary, or trade secret information, and any and all documents, data and

                               information which was obtained by Defendant from, or by virtue of his

                               contractual relationship with, Plaintiffs, including all current or archived

                               media, emails, chats, texts, documents, electronic logs, metadata, storage, and

                               directories.

                       c.      Be enjoined from directly or indirectly accessing, using, disclosing, or making

                               available to any person or entity other than Plaintiffs, any of Plaintiffs’

                               confidential, proprietary, or trade secret documents, data, or information.




Page 2 –ORDER
                 d.     Be enjoined from soliciting Plaintiffs’ prior, present, or potential customers,

                        vendors, employees, and/or suppliers, to the extent that such solicitation is

                        enabled by or based upon misappropriation of Plaintiffs’ trade secrets and

                        other confidential information.

                 e.     Return all of Plaintiffs’ documents, information, data, property, or anything

                        else created with, or derived from, Plaintiffs’ information or property

                        immediately to Plaintiffs’ counsel, including without limitation any such

                        information or property on any personal computer, external hard drive,

                        memory, drop box or external cloud system, stick or external device. Such

                        information shall be delivered to Tucker Ellis LLP, 515 South Flower

                        Street, 42nd Floor, Los Angeles, California 90071, c/o Brian K. Brookey.

                        At the request of Defendant’s counsel, Plaintiffs shall provide a forensic

                        image of any of the trade secret and confidential material at issue, and

                        Defendant’s counsel may use such information solely for a defense in this

                        matter. Such information shall be deemed attorneys’ eyes only and not

                        provided to Defendant.

                 f.     Be enjoined from working with, planning, or discussing any actual or

                        proposed competitive business activities with any entity that he has shared

                        Plaintiffs’ confidential or proprietary/trade secret information, including

                        Sine Draco.

            2.   This Temporary Restraining Order is effective upon entry.

            3.   The Court finds that Plaintiffs need not post a bond.




Page 3 –ORDER
            4.     Plaintiffs are entitled to take early and expedited discovery pending a hearing on

                   the motion for preliminary injunction, including party and third-party depositions.

                   Responses to written discovery during this period shall be served within ten

                   calendar days, and depositions may be set on five calendar days’ notice.

            5.     Plaintiffs will serve a copy of this order on Defendant.

            6.     Pursuant to the stipulation of the parties, this temporary restraining order shall

                   remain in effect for 90 days (until and including October, 7, 2019), unless further

                   extended by the Court.

            With respect to the hearing on the motion for a preliminary injunction, the Court orders:

            1.     The parties shall negotiate a reasonable stipulated protective order governing the

                   filing of confidential and trade secret information likely to be disclosed in this

                   case.

            2.     Plaintiffs’ motion for a temporary restraining order and preliminary injunction

                   shall be considered its opening brief on the motion for a preliminary injunction.

            3.     Defendant’s opposition brief shall be filed and served by email or ECF no later

                   than September 13, 2019.

            4.     Plaintiffs’ reply shall be filed and served by email or ECF no later than September

                   27, 2019.

            5.     The hearing on the motion for a preliminary injunction shall take place on

                   October 4, 2019.

            DATED this ___________ day of July, 2019.

                                                          ___________________________________
                                                                Marco A. Hernandez
                                                                U.S. District Judge




Page 4 –ORDER
